             IN THE UNITED STATES DISTRICT COURT FOR
                 THE SOUTHERN DISTRICT OF GEORGIA.,,
                             SAVANNAH DIVISION             '•57

CHRISTOPHER MICHAEL BING,

       Petitioner,

V.                                            CASE NO. CV415-002
                                                          CR412-084
UNITED STATES OF AMERICA,

        Respondent.


                                  ORDER


       Before    the     Court       is    Defendant's     Motion       for

Reconsideration. (Doc. 22.)^ After careful consideration of

the    record   in    this   case,   the   Court   sees   no   reason    to

reconsider      its    prior      order.   (Doc.   21.)    Accordingly,

Defendant's motion is DENIED.

       SO ORDERED this       .2          o October 2019.
                                     day of




                                      WILLIAM T. MOORE, JR.
                                      UNITED STATES DISTRICT COURT
                                       SOUTHERN DISTRICT OF GEORGIA




1 Unless otherwise stated, all citations are to Petitioner's
civil docket on this Court's electronic filing system, CV415-
002.
